Judgment, Supreme Court, New York County (Ira Beal, J.), rendered May 18, 1993, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing her, as a second felony offender, to concurrent terms of 41/ 2 to 9 years, unanimously affirmed.
There is no merit to defendant’s unpreserved claim that the prosecutor improperly argued on summation that to believe defendant the jury would have to conclude that the People’s witnesses had lied, since the argument was responsive to the summation arguments raised by the defense (People v Bailey, 155 AD2d 262, lv denied 75 NY2d 810). Defendant’s other claims are also unpreserved and without merit, including that she was deprived of a fair trial by police testimony that "[f]ifty percent of the time they get rid of the money”, introduced to explain why defendant did not have the prerecorded buy money when arrested (People v Vargas, 213 AD2d 258). Concur—Murphy, P. J., Ellerin, Wallach, Rubin and Tom, JJ.